ORDER

Chad Gabriel DeKoven, a Michigan prisoner proceeding pro se, appeals the district court order dismissing his complaint invoking diversity jurisdiction. See 28 U.S.C. § 1332. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary, declaratory, and injunctive relief, DeKoven filed a fee-paid complaint against radio personality Art Bell and other private individuals, the Supreme Council of the Ancient Accepted Scottish Rite of Free Masonry, Simon and Schuster, the United States of America, Great Britain, Northern Ireland, the State of Michigan, and Israel. DeKoven alleged, inter alia, that he is the true messiah and that the defendants had committed the torts of libel and slander against him. The district court screened the complaint, determined it was delusional, and dismissed the complaint for lack of subject matter jurisdiction. See Fed.R.Civ.P. 12(b)(1); Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.1999), cert. denied, 528 U.S. 1198, 120 S.Ct. 1263, 146 L.Ed.2d 118 (2000).
In his timely appeal, DeKoven argues that the district court abused its discretion when the court dismissed his complaint.
Upon de novo review, we conclude that the district court properly dismissed DeKoven’s complaint for lack of jurisdiction under Fed.R.Civ.P. 12(b)(1). See Duncan v. Rolm Mil-Spec Computers, 917 F.2d 261, 263 (6th Cir.1990). A fee-paid complaint that is totally implausible or frivolous may be dismissed by the district court sua sponte for lack of subject matter jurisdiction. Apple, 183 F.3d at 479. DeKoven’s 125-page complaint is premised on the assertion that he is the messiah whose return is prophesied in the Bible. He attempts to support this claim with exhibits explaining the numerical *498codes embedded in his name, date of birth, and other sources. The district court analyzed DeKoven’s rambling pleading in terms of legal claims for relief, most of which DeKoven has disavowed on appeal. We conclude that DeKoven’s belief that he is the messiah is delusional and his complaint is frivolous. See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Thus, the district court appropriately dismissed the complaint sua sponte. See Apple, 183 F.3d at 479.
For the foregoing reasons, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.